DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10, 12, 14 and 16-21 are pending.  Examiner acknowledges Applicant’s amendments to claims 1-5, 7, 10, 12, 14 and 18-20 and canceled claims 11, 13 and 15.

Drawings
The drawings were received on 12/23/20.  These drawings are acceptable to Examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  Lines 1-2 – add a space between “20°” and “to”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beagen, Jr. U.S. Patent Application Publication No. 2013/0185919 A1.

With regard to claim 1, Beagen, Jr. discloses a pipe coupling comprising:
a pair of coupling segments (at 110, 110’) configured to engage grooved pipe components to couple the pipe components together, each coupling segment comprising
an arcuate body having first and second ends (see Figure 1);
first and second bolt pads (at 130a, 130b and 130a’, 130b’) extending from the first and second ends of the arcuate body, the first and second bolt pads defining fastener openings (132a, 132b and 132a’, 132b’) therethrough for receiving a fastening member; and
a fastener engagement surface (314, 364 and 314’, 364’) defined on the first and second bolt pads, the fastener engagement surface being inclined relative to a horizontal plane (at 415, 416 and 415’, 416’) such that a head of a fastening device inserted through the fastener openings will contact the engagement surface to a greater degree on an inner portion of the fastener engagement surface that is located radially inwardly from a center line of the fastener opening than on an outer portion that is located radially outwardly from a center line of the fastener opening to thereby apply a greater clamping force on the inner portion of the fastener engagement surface than will be applied to the outward portion of the fastener engagement surface (as shown in Figure 4, the inner portion of the fastener engagement surface is inclined towards the coupling segment such that a fastening device could tilt towards the coupling segment and apply a greater clamping force on the inner portion of the fastener engagement surface).
Note: the grooved pipe components and the fastening device are not a part of the claimed invention.

With regard to claim 2, Beagen, Jr. discloses the arcuate body of each coupling segment comprising a channel (channel of 260) configured to receive a sealing element, the channel defined by an annular channel surface (at 260) and a pair of flanges (at 312, 352 and 395, 389) extending from the annular channel surface.
Note: the sealing element is not a part of the claimed invention.

With regard to claim 3, Beagen, Jr. discloses wherein each of the pair of flanges comprise upper (at 312, 395) and lower portions (at 352, 389), the upper portion of each (at 352) comprising a retainer lip (at 355) configured to be received in grooves defined in the pipe components to be coupled together.
Note: the grooved pipe components are not a part of the claimed invention.

With regard to claim 6, Beagen, Jr. discloses a seal (at 150) received in the channel.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piatek U.S. Patent No. 3,054,629.


first and second mating coupling segments (2, 2), each coupling segment comprising a channel, the channel (at 5, 5) comprising an annular channel surface (surface of 6) and a pair of opposed flanges (at 7, 7) extending therefrom, wherein each of the pair of flanges includes a retainer lip (at 59) with a lead portion (at 62) and a retainer portion (at 60) , the lead portion (as seen in Figure 12) and retainer portion of each retainer lip (as seen in Figure 11) being angularly offset from a vertical plane (as seen in Figures 11-12), the lead portion being offset to a greater degree than the retainer portion (see Figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beagen, Jr. in view of Piatek.

With regard to claim 4, Beagen discloses the claimed invention but does not disclose that an inner surface of each retainer lip defines a lead angle and a retainer angle from a vertical plane, wherein the lead angle is greater from the retainer angle.  Piatek teaches, as seen in Figure 12, that an inner surface of the retainer lip can define a lead angle (angle of 62) and a retainer angle (angle of 60) from a vertical plane, wherein the lead angle is greater from the retainer angle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an inner surface of the retainer lip define a lead angle and a retainer angle from a vertical plane, wherein the lead angle is greater from the retainer angle to assist in drawing the pipe ends together to facilitate a more stable coupling as taught by Piatek.

With regard to claim 5, Beagen in view of Piatek disclose the claimed invention but do not disclose that the lead angle is in the range of about 20 degrees to about 35 degrees, and the retainer angle in the range of about 2°-10°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lead angle be in the range of about 20 degrees to about 35 degrees, and the retainer angle in the range of about 2°-10° to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piatek.

With regard to claim 8, Piatek discloses the claimed invention but does not disclose that the lead portion is offset in the range of 20 degrees to 35 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lead portion be offset in the range of 20 degrees to 35 degrees to allow for an easier connection and because a change in the size of a prior art device is In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 9, Piatek discloses the claimed invention but does not disclose that the retainer portion is offset in the range of about 2 degrees to about 10 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the retainer portion be offset in the range of about 2 degrees to about 10 degrees to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piatek in view of Beagen, Jr.

With regard to claim 10, Piatek discloses each of the first and second coupling segments further comprising a pair of bolt pads (at 17, 17) defining bolt openings (at 18, 18) therethrough and configured to receive bolts to connect the first and second coupling segments together, each of the bolt pads comprising bolt engagement surfaces (surfaces of 17, 17), but does not disclose the bolt engagement surfaces being angularly offset from a horizontal plane such that a bolt head of a bolt inserted through the bolt head openings and tightened into the bolt engagement surface will contact the bolt engagement surface to a greater degree on an inner portion of the bolt engagement surface that is located radially inwardly from a center line of the bolt opening than on an outer portion that is located radially outwardly from a center line of the bolt opening to 
Beagan, Jr. teaches bolt pads comprising bolt engagement surfaces (314, 364 and 314’, 364’), the bolt engagement surfaces being angularly offset from a horizontal plane (at 415, 416 and 415’, 416’) such that a bolt head of a bolt inserted through the bolt head openings and tightened into the bolt engagement surface will contact the bolt engagement surface to a greater degree on an inner portion of the bolt engagement surface that is located radially inwardly from a center line of the bolt opening than on an outer portion that is located radially outwardly from a center line of the bolt opening to thereby apply a greater clamping force on the inner portion of the bolt engagement surface than on the outer portion of the bolt engagement surface (as shown in Figure 4, the inner portion of the fastener engagement surface is inclined towards the coupling segment such that a fastening device could tilt towards the coupling segment and apply a greater clamping force on the inner portion of the fastener engagement surface) to allow for deflection of the coupling segment during use (see paragraph 34, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bolt engagement surfaces being angularly offset from a horizontal plane such that a bolt head of a bolt inserted through the bolt head openings and tightened into the bolt engagement surface will contact the bolt engagement surface to a greater degree on an inner portion of the bolt engagement surface that is located radially inwardly from a center line of the bolt opening than on an outer portion that is located radially outwardly from a center line of the bolt opening to thereby apply a greater clamping force on the inner portion of the bolt engagement surface than on the outer portion of the bolt engagement surface to allow for deflection of the coupling segment during use as taught by Beagen, Jr.
Note: the bolts are not a part of the claimed invention.

With regard to claim 12, Piatek in view of Beagen, Jr. disclose the claimed invention but do not disclose that the bolt engagement surfaces are angularly offset in the range of about 2° to about 5° from the horizontal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bolt engagement surfaces be angularly offset in the range of about 2° to about 5° from the horizontal to allow for an easier connection and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 14 and 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

With regard to claim 14, the prior art of record does not teach or suggest a pipe assembly with the combination of first and second grooved pipe components; and a coupling connecting the first and second grooved pipe components in an end-to-end relationship, the coupling comprising first and second arcuate coupling segments, each coupling segment comprising a channel comprising an annular channel surface and first and second flanges extending therefrom; and a retainer lip defined on each of the first and second flanges configured to be received in grooves on the first and second grooved pipe components, the retainer lip on each of the first and 

With regard to claim 18, the prior art of record does not teach or suggest a pipe coupling with the combination of a pair of coupling segments, each coupling segment comprising a channel defined by an annular channel surface and a pair of opposed flanges extending therefrom; a seal configured for insertion into the channel, the seal comprising a seal body; a pair of opposed seal flanges extending from the seal body and defining a space therebetween; a tongue extending from the seal body and dividing the space into separate cavities; and a cut shield positioned in each of the cavities.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that Beagen, Jr. discloses and teaches away from the claim limitations as a fastening device inserted into the pipe coupling of Beagen, Jr. would initially engage the outward portion more than the inward portion and therefore does not disclose the configuration of claim 1.
Examiner disagrees.
It is not clear why Applicant is arguing an “initial” engagement of a fastening device inserted into the pipe coupling.  First, claim 1 does not positively recite a fastening device.  Second, claim 1 does not speak to a configuration where an inward portion of the fastener engagement surface would be engaged before an outward portion.  Lastly, as rejected above, and as shown in Figure 4, the inner portion of the fastener engagement surface is inclined towards the coupling segment such that a fastening device could tilt towards the coupling segment and apply a greater clamping force on the inner portion of the fastener engagement surface thereby meeting the claimed limitations of claim 1.

With regard to claim 7, Applicant argues that Piatek does not disclose that the retainer portion be angularly offset from the vertical plane.
Examiner disagrees.
Claim 7 has not defined a specific vertical plane.  Rather, claim 7 recites “the lead portion and retainer portion of each retainer lip being angularly offset from a vertical plane…”  As such, any vertical plane within the pipe coupling where the lead portion and retainer portion of each retainer lip is angularly offset would meet this limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679     

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679